Pezman, J. Claimant seeks to recover the sum of $660.90 for hospital services, including drugs, laboratory facilities, X-rays, nursing, room and dietary facilities, rendered to one Allan Tye from June 13, 1965 to June 25, 1965. A stipulation of facts by and between claimant and respondent was filed with this Court on the 9th day of November, 1966, and thereby it was agreed as follows: “That one Allan Tye was admitted to the Delnor Hospital on June 13, 1965 pursuant to notice of admission issued by the Supt. of Public Aid, Du Page County, State of Illinois, and that claimant supplied drugs and services from June 13, 1965 to June 25, 1965. “That respondent was billed in the sum of $660.90, but that said billing was not processed prior to the closing of the biennium appropriation. “That no assignment or transfer of the claim has been made. 6 ‘ That there is rightfully due to claimant the sum of $660.90. “That, upon the foregoing agreed case filed here, the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” A verified complaint of claimant indicates that the claim was not acted upon within the time allowed. It was subsequently disallowed by the Illinois Public Aid upon the grounds that the funds appropriated for such payments had lapsed. This Court has held that, when the appropriation for the biennium from which a claim should have been paid had lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $660.90.